                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Aaron L. Olson,                                               Civil No. 19-352 (DWF/SER)

                     Plaintiff,

v.                                                        ORDER ADOPTING REPORT
                                                           AND RECOMMENDATION
Skateville, Inc.,

                     Defendant.


       This matter is before the Court upon Plaintiff Aaron L. Olson’s (“Plaintiff”) pro se

objections (Doc. No. 18) to Magistrate Judge Steven E. Rau’s April 16, 2019 Order and

Report and Recommendation (Doc. No. 17) insofar as it recommends that Plaintiff’s

motion for remand be denied. Defendant filed a response to Plaintiff’s objections on

May 30, 2019. (Doc. No. 19.)

       The factual background for the above-entitled matter is clearly and precisely set

forth in the Report and Recommendation and is incorporated by reference. In the Report

and Recommendation, the Magistrate Judge: (1) granted Olson’s application to proceed

in forma pauperis; and (2) recommended that Olson’s motion for remand be denied. As

to the latter, the Magistrate Judge explained that Olson acknowledges that the ordinary

conditions of removal are present in this case—a federal question presented on the face of

the complaint and a timely notice of removal—but seeks remand to state court because

that forum would be more convenient for Olson. The Magistrate Judge also correctly

explained that when a federal court has jurisdiction, it has an obligation to exercise that
authority, and correctly found that there were no extraordinary circumstances present that

would allow the Court to abstain from proceeding.

       The Court has conducted a de novo review of the record, including a review of the

arguments and submissions of the parties, pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b). After careful review of the Plaintiff’s objections, the Court finds no reason

to depart from the Magistrate Judge’s recommendation. Based upon the Report and

Recommendation of the Magistrate Judge and upon all of the files, records, and

proceedings herein, the Court now makes and enters the following:

                                         ORDER

       1.     Plaintiff Aaron L. Olson’s pro se objections (Doc. No. [18]) to Magistrate

Judge Steven E. Rau’s April 16, 2019 Report and Recommendation are OVERRULED.

       2.     Magistrate Judge Steven E. Rau’s April 16, 2019 Order and Report and

Recommendation (Doc. No. [17]) is ADOPTED.

       3.     Plaintiff Aaron L. Olson’s motion for remand (Doc. No. [8]) is DENIED.

Dated: June 20, 2019               s/Donovan W. Frank
                                   DONOVAN W. FRANK
                                   United States District Judge




                                             2
